Rehearing granted, March 31, 2005


                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4551



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KEMP SHIDER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-02-123)


Submitted:   September 29, 2004            Decided:   December 6, 2004


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Moss, MOSS, KUHN & FLEMING, P.A., Beaufort, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Miller W. Shealy, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kemp Shider pled guilty before a magistrate judge to

conspiracy to distribute five kilograms or more of cocaine and

fifty grams or more of cocaine base (crack), 21 U.S.C. § 841(a),

(b)(1)(A) (2000), and was sentenced to a term of 360 months

imprisonment.    Shider contends on appeal that his guilty plea

violated Article III of the Constitution and that the magistrate

judge failed to comply with Rule 11 of the Federal Rules of

Criminal Procedure.    He challenges the district court’s factual

findings that he was a leader in the conspiracy and possessed a

firearm during the conspiracy, and claims that the court erred in

computing his criminal history.   U.S. Sentencing Guidelines Manual

§§ 2D1.1(b)(1), 3B1.1(a), 4A1.1(d) (2002).      Shider also alleges

that he received ineffective assistance in connection with his

sentencing.   We affirm.

          First, we perceive no defect in Shider’s guilty plea.

Shider consented orally and in writing to have the magistrate judge

conduct his guilty plea hearing.        He now maintains that the

proceeding before the magistrate judge violated Article III of the

Constitution.   He further claims that he was never informed of his

right to have a de novo guilty plea before a district court judge.

We find no merit in these claims.      We have held that the Federal

Magistrates Act, 28 U.S.C.A. §§ 631-639 (West 1993 & Supp. 2004),

authorizes a magistrate judge to conduct Rule 11 proceedings.


                               - 2 -
United States v. Osborne, 345 F.3d 281, 285 (4th Cir. 2003)

(holding that taking a guilty plea is permissible as “additional

duty” for magistrate judge and that de novo review by a district

court is not required unless parties so demand).             Shider made no

objection to the plea colloquy conducted by the magistrate judge

and did not request review, although the magistrate judge informed

him during the Rule 11 hearing that he had a right to proceed

before a district court judge.

              Shider also claims that the magistrate judge failed to

inquire adequately into the voluntariness of his guilty plea and

failed to inform him accurately about the sentencing guidelines,

about   his    right   to   review   the   presentence   report,   and   about

supervised release. However, the transcript of the Rule 11 hearing

discloses that the magistrate judge explained the guidelines and

supervised release to Shider.         The magistrate judge inquired into

the voluntariness of Shider’s guilty plea as required under Rule

11(a)(2).      The Rule does not require that the court inform the

defendant of his right to review the presentence report; in any

event, Shider’s attorney stated at sentencing that he had reviewed

the presentence report with Shider.

              Because Shider did not object in the district court to

his criminal history or other aspects of his sentence calculation,

his sentencing claims are reviewed for plain error.                Under the

plain error test, United States v. Olano, 507 U.S. 725, 732-37


                                     - 3 -
(1993), the defendant must show that (1) error occurred; (2) the

error was plain; and (3) the error affected his substantial rights.

Id. at 732.   Even when these conditions are satisfied, this Court

may exercise its discretion to notice the error only if the error

“seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.”       Id. (internal quotation marks omitted).

           Shider challenges the addition of two criminal history

points under USSG § 4A1.1(d) for commission of the instant offense

while on probation.        He maintains that there was no information in

the presentence report that established his participation in the

conspiracy until after he completed his term of probation on

November 6, 1997.      However, in an interview with law enforcement

authorities in July 1997, co-defendant Anthony Randolph reported

that he sold crack for Shider.                 In his reply brief, Shider

dismisses Randolph’s allegation as irrelevant because, to avoid

double   counting,    the    probation    officer    did   not   use   the    drug

quantities Randolph described to calculate Shider’s base offense

level.    We disagree.        Because the presentence report contained

uncontested   information        about    Shider’s     involvement       in    the

conspiracy while he was still on probation, the district court did

not plainly err in awarding two criminal history points under

§ 4A1.1(d).

           Shider next argues that no information in the presentence

report   supports    the    district    court’s   finding    that   he   was   an


                                       - 4 -
organizer or leader in the conspiracy.                 The presentence report

contained ample evidence of Shider’s prominence in the conspiracy.

In particular, co-defendant Eron Overton described Shider as the

second largest drug dealer in Walterboro.               Bennie Kelly said that

Shider took over drug distribution in Walterboro when Kelly left.

Kelly   thereafter    supplied      Shider     with   kilogram   quantities     of

cocaine, which Shider converted to crack for distribution in the

Walterboro area.      Shider also introduced Clay Robinson to a source

from New York who supplied Robinson with two to four ounces of

crack on several occasions during 1997.                     On these facts, we

conclude that the district court did not plainly err in finding

that Shider was a leader or organizer in the conspiracy.

             The district court applied the two-level increase that

must be made if the defendant possessed a firearm “unless it is

clearly improbable that the weapon was connected to the offense.”

USSG § 2D1.1, comment. (n.3).             The enhancement is intended to

reflect “the increased danger of violence when drug traffickers

possess weapons.”         Id.    Shider argues that the enhancement is

unwarranted because the firearm he possessed was registered, he had

a   permit   to   carry    it,   and   there    is    no    information   in   the

presentence report that he ever used the gun.                  However, because

there is sufficient evidence in the record that Shider possessed

the   firearm     while   in    furtherance     of    the   conspiracy,   we   are




                                       - 5 -
satisfied that the district court did not plainly err in making the

enhancement.

            Shider contends that his attorney was ineffective in

failing to file objections to the presentence report concerning his

criminal history, the weapon enhancement, and the adjustment for

leader role.   He further claims that his attorney was ineffective

in failing to challenge the quantity of drugs attributed to him and

the drug transactions described in the presentence report.         Claims

of ineffective assistance are not generally reviewed on direct

appeal.   To succeed in a claim of ineffective assistance on direct

appeal, a defendant must show conclusively from the fact of the

record that counsel provided ineffective representation.           United

States v. James, 337 F.3d 387, 391 (4th Cir. 2003), cert. denied,

124 S. Ct. 1111 (2004).     We conclude that the record in this case

does not conclusively demonstrate that Shider’s attorney rendered

ineffective assistance.

            Finally, in his reply brief, Shider argues that the

district court erred in making factual findings that increased his

sentence,   citing   the   Supreme   Court’s   decision   in   Blakely   v.

Washington, 124 S. Ct. 2531 (2004).       We disagree, having recently

held that Blakely “does not affect the operation of the federal

sentencing guidelines.”      United States v. Hammoud, ___ F.3d ___,

2004 WL 2005622, at *28 (4th Cir. Sept. 8, 2004) (en banc).




                                 - 6 -
              We therefore affirm the conviction and sentence imposed

by the district court.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 7 -